Case 1:20-cv-05826-BMC Document 1-3 Filed 12/01/20 Page 1 of 3 PageID #: 31




                 Exhibit C
  Case 1:20-cv-05826-BMC Document 1-3 Filed 12/01/20 Page 2 of 3 PageID #: 32




No. 205.2




          QUARAN):'INE RESTRICTIONS ON TRAVELERS ARRIVING IN NEW YORK


        WHEREAS, the State ofNew York has successfully slowed the transmission of COVID-19;

        WHEREAS, the State ofNew York has gone from having the highest infection rate to one of the
 lowest in the country and is one ofonly a few states reported to be on track to contain COVID-19;

        WHEREAS, the Governor has undertaken a cautious, incremental and evidence-based approach to
 reopening the State ofNew York;

        '\'.\'HEREAS, other states that may have taken a less cautious approach are experiencing an
 increased prevalence of COVID-19;

         WHEREAS, New York must work in conjunction with its contiguous states, in light of the
significari:t risk posed to the health and welfure of all residents by the further spread of COVID-19 to the
tristate area, to protect the progress made;

        NOW, THEREFORE, I, Andrew M. Cuomo, Govern.or of the State ofNew York, by virtue of the
authority vested in me by the Constitution and the Laws ofthe State ofNew York, in particular Article IV,
section one, I do h=by order and direct as follows:

       The commissioner of the Department of Health to modify the travel Advisory issued pursuant to
Executive Order 205 to be communicated widely at all major points ofentry into New York, including on
highway message boards and in all New York airports, that advisory shall state that:
                                       �;,,,

       All travelers entering New York from a state which is not a contiguous state sbrul quarantine for a
period of 14 days consistent with Department ofHealth regulations for quarantine unless:

        For travelers who travel outside ofNew York for less than 24 hours, the traveler need not test prior
to departure from the state, and does not need to quarantine upon arrival.

       However, such travelers must continue to fill out the traveler form upon entry; and further shall take
a diagnostic test on the fourth day after arrival in New York.

        For any traveler who has traveled outside ofNew York for more than 24 hours, such traveler must
seek testing prior to departure from that state, within 72 hours of departure, prior to arrival in New York.

           The traveler must, upon arrival in New York, quarantine according to Department ofHealth
  guidelines for a minimum ofthree days, measured from time ofarrival and on day 4 may seek a diagnostic
· test to exit quarantine. The traveler may exit quarantine upon receipt ofthe second negative test result.
 Case 1:20-cv-05826-BMC Document 1-3 Filed 12/01/20 Page 3 of 3 PageID #: 33




        The Commissioner may issue additional protocols for essential workers, or for other extraordinary
circumstances, when a quarantine is not possible, provided such measures continue to safeguard the public
health.

      This modified Advisory shall be effective at 12:01 a.m. on November 4, 2020, until rescinded by
the Commissioner.

       Any violation of a quarantine or isolation order issued to an individual pursuant to the
Commissioner of the Department of Health's travel advisory by a local department of health or state
department of health may be enforced pursuant to article 21 of the public health law, and non-compliance
may additionally be deemed a violation pursuant to section 12 of the public health law subject to a ci,il
penalty ofup to $10,000.


                                                      GI V EN under my hand and the Privy Seal of the

                                                                    State in the City of Albany this thirty­

                                                                    first day of October in the year hvo

                                                                     thousand twenty.




BY THE GOVERNOR


        �. c---___
       Secretary to the Governor
